DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on July 14, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 8,852,165 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: there appears to be an extraneous “a” at the end of claim 16 after the period which should be deleted.

16. (currently amended) The method of claim 13, wherein the step of moving the needle to the second exit port of the plurality of exit ports further comprises advancing the needle in a distal direction. [[a]]



Allowable Subject Matter
Claims 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or otherwise render obvious in combination with all claim limitations a method comprising the steps of: advancing an endoluminal device to a first location over an inserted medical device, wherein at least a portion of the medical device is positioned within an endoluminal device first lumen, the endoluminal device further comprising an endoluminal device second lumen and a plurality of exit ports; advancing a needle through the endoluminal device second lumen, wherein a distal portion of the needle is advanced through a first exit port of the plurality of exit ports; delivering a fluid to a first target location of the vessel through the needle; retracting the distal portion of the needle through the first exit port and into the endoluminal device second lumen; moving the needle to a second exit port of the plurality of exit ports; advancing the distal portion of the needle through the second exit port; delivering the fluid through the needle to a second target location of the vessel; and retracting the distal portion of the needle through the second exit port and into the endoluminal device second lumen. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783